TimliN, J.
Error is assigned because tbe circuit court refused to direct a verdict for tbe plaintiff but directed a verdict for defendant. Tbe complaint averred that “on tbe 19th day of June, 1902, in tbe municipal court of tbe city of Still-water, in tbe state of Minnesota, a judgment was duly given and made by said court in favor of tbe plaintiff and against the defendant in an action in said court pending” for $280.84, and that tbe judgment is wholly unsatisfied and is a valid and subsisting judgment. There was no other averment in tbe complaint respecting tbe jurisdiction of tbe Still-water court. To this complaint tbe defendant answered by general denial, also averred fraud and perjury committed in obtaining tbe judgment, and pleaded several counterclaims to which there was a replication by plaintiff. At tbe trial tbe plaintiff offered in evidence a transcript authenticated under title 13, cb. 17, § 905, R. S. of U. S. [U. S. Comp. Stats. 1901, p. 677] of tbe judgment roll, including tbe pleadings, complaint of tbe plaintiff and answer of defendant, and tbe judgment in tbe municipal court of Stillwater. This authentication is in due form, shows that tbe court has a judge, a clerk, and a seal, that tbe clerk is tbe custodian of tbe records *511■of that court, and tbe matter authenticated shows that the defendant appeared in the municipal court of Stillwater and •answered to the merits. Sec. 2673, Stats. (1898), provides:
“In pleading a judgment or other determination of a court or officer of special jurisdiction it shall not be necessary to ■state the facts conferring jurisdiction, but such judgment or determination may be stated to have been duly given or made. If such allegation be controverted the party pleading shall be bound to establish on the trial the facts conferring jurisdiction.”
It is noticeable that this statute only applies to the judgment of a court of special jurisdiction and relates to the form or manner of pleading. The defendant’s general denial having controverted the averment of the complaint that the judgment was duly given and made, the plaintiff was therefore bound to establish on the trial the jurisdiction of the municipal court of the city of Stillwater, if we assume as most favorable to uphold the judgment below that the court last mentioned was a court of special jurisdiction. But when the plaintiff put in evidence the duly authenticated transcript of the judgment roll, including the judgment showing that this court of Minnesota was a court having a judge, a clerk, a seal, and records, and that the defendant appeared in the action, the plaintiff lifted the burden of proof thus .thrown upon him and established prima facie that the Minnesota court had jurisdiction of the person of the defendant and of the subject matter of the action. State ex rel. Engelhard v. Weber, 96 Minn. 422, 105 N. W. 490; Woodworth v. McKee, 126 Iowa, 714, 102 N. W. 777; Coughran v. Gilman, 81 Iowa, 442, 46 N. W. 1005; Gunn v. Peakes, 36 Minn. 177, 30 N. W. 466; Am. Mut. Life Ins. Co. v. Mason, 159 Ind. 15, 64 N. E. 525; Willock v. Wilson, 178 Mass. 68, 59 N. E. 757; Van Norman v. Gordon, 172 Mass. 576, 53 N. E. 267; Bogan v. Hamilton, 90 Ala. 454, 8 South. 186; Coskery v. Wood, 52 S. C. 516, 30 S. E. 475; Old Wayne *512Mut. Life Asso. v. McDonough, 164 Ind. 321, 73 N. E. 703; Bailey v. Martin, 119 Ind. 103, 21 N. E. 346.
But the plaintiff also offered in evidence “the statutes of' the state of Minnesota,” calling special attention to ch. 75, relating to the jurisdiction of justices’ courts. lie also offered the “charter of the city of Stillwater, and especially that portion thereof relating to the municipal court.” The bill of exceptions shows the foregoing offers and a ruling admitting the evidence, hut no transcript of the foreign law,, and nothing from which we can identify the volumes offered with the hooks accessible to us. When a foreign law is offered in evidence from a hook and such evidence is sought to-be made a part of the hill of exceptions, it is necessary that the hill of exceptions show by accurate description the hook containing the written law so offered and also refer to the particular act of the legislature, chapter and section of the statute, or decision of the court relied on. This is necessary in order that we may know by reference to hooks accessible to this court whether the evidence of the foreign law is such as is authorized by sec. 4136, Stats. (1898). If this is done it is not necessary to copy the foreign law in the bill of exceptions. But in the case at bar neither of these methods is-pursued, and we cannot say from the bill of exceptions with any certainty what statutes of Minnesota were offered in evidence, nor where the charter of Stillwater is to be found, nor whether the latter is a private act or a public law of Minnesota, nor whether Stillwater had one or more charters at different periods of its existence. If the offer refers to ch. 75 of the Revised Laws of Minnesota for 1905 and to the original charter of Stillwater, this would tend to show that the court had no jurisdiction of the subject matter of the action. We cannot, however, search for or attempt to identify the foreign laws so vaguely referred to in the bill of exceptions. No evidence was offered by the defendant sufficient to impeach the-judgment proven by the duly authenticated transcript if that judgment had been a judgment of a court of the state of *513Wisconsin (Uecker v. Thiedt, ante, p. 148, 113 N. W. 447), hence no evidence sufficient to impeach the Minnesota judgment (Const. U. S. art. IV, § 1; Maxwell v. Stewart, 22 Wall. 77, and cases in 8 Rose’s notes). It follows that the court below erred in directing' a verdict for defendant. Whether the case should go to the jury or not depends upon whether or not the Minnesota statutes disprove the prima facie case made by the authenticated transcript. The printed case was not served within the time fixed by Supreme Court Eule 16, and therefore no attorney’s fees in this court will he allowed to the appellant as provided by Supreme Court Rule 46, but the appellant’s recovery of costs shall he limited to clerk’s fees and disbursements.
By the Court. — The judgment of the circuit court is reversed and the cause remanded for a new trial.